Maxwell, Ch. J.,
dissenting.
I am unable to concur in the conclusion reached by Judge Norval and will state the reasons therefor. The amount in controversy is not large, but the principle involved is quite important. The transcript from the justice’s docket is as follows:
“On April 25, G. G. Gallogly filed a bill of particulars, marked ‘A,’ to the amount of $141.90; also filed affidavit, marked ‘B,’ praying for order of attachment; also filed affidavit for garnishee, marked ‘ C,’ and attachment bond by plaintiff, signed by A. B. Cady and Pat. O’Hern, marked {D,’ which was approved.
“April 25. Order issued, marked ‘ E,’ also an attachment and garnishee notice, marked ‘ F,’ to J. E. Morrill, O. Swensen, and A. J. Bowie & Co., returnable April 28, at 2 o’clock P. M.
*861“April 28, 2 o’clock. Order and notice to garnishees returned indorsed as served with a true copy upon gárnishees J. E. Morrill, O. Swensen, and A. J. Bowie & Co. Plaintiff dissolved attachment and garnishee taxed to him.
“April 28, at 2 o’clock, constable made return of summons upon C. A. Leake, indorsed as follows :
“‘Served on C. A. Leake April 28, 1888, by copy, lie accepting service on the 28th, 1888, to appear at 2 o’clock of said day.
“‘Eees: Service......... 5Cc
Copy....-........ 25c
Mileage......... 10c
85c’
“ 2 o’clock, Ezra Gallogly, salesman of J. J. Gallogly, was sworn and established a bill of particulars. It is therefore considered and adjudged by the court here that J. J. Gallogly, plaintiff, have and recover from J. H. and C. A. Leake, defendants, the sum of $133.90 and costs herein taxed at $2.80. H. B. Hatch,
“ Justice of the Peace.
“ April 30 the defendants J. H. and C. A. Leake filed a petition, marked ‘ G,’ with the court, moving that j udgment in this case rendered April 28, 1888, be set aside, for the reason that said judgment was rendered by default against said defendants in their absence. Notice was served by the defendants in this case upon plaintiff on April 30, to appear May 5, at 1 o’clock P. M., before H. B. Hatch, justice in said case.
“ May 5, 1 o’clock, parties appeared, and C. A. Leake prayed the court to set aside judgment, for the reasons stated in the petition filed April 30, viz., ‘That the judgment was rendered by default.’ The court held that judgment was not rendered by default inasmuch as constable’s return of summons showed that C. A. Leake accepted service to appear at 2 o’clock P. M. April 28, 1888, and *862furthermore that said Leake’s attorney did appear in court shortly before 2 o’clock and asked the court to continue the cause.”
So far as appears the alleged acceptance was not in writing and therefore void; and there is no claim of service on J..H. Leake, so that the judgment was of no validity. It will thus be seen that on May 5, after the rendition of the alleged judgment, the justice attempted to bolster up his jurisdiction by a statement of two facts, which cannot have that effect when entered on the docket, to sustain the jurisdiction in the first instance. Had he possessed any valid reason he no doubt would have assigned it. Therefore, if the plaintiffs in error, had refused to pay the costs this would no doubt have been assigned as a sufficient justification. The fact that the justice failed to assign such reason is conclusive proof to my mind that no such cause existed. And this view is supported by the assignments of error in the district court, which are as follows:
“ Said justice erred in rendering a judgment against C. A. 'Leake, one of the plaintiffs herein, on April 28, when the summons showed by the return thereon that service was only had' thereof upon the same day of the trial, to-wit, April 28, and that said Leake had not appeared either in person or by attorney, and had not had the three days’ notice of said trial as required by law.
“Second — The court erred in rendering a judgment against J. H. Leake (one of the plaintiffs herein) on April 28, for the reason that said J. H. Leake was not served with summons to appear at that date and did not appear either, in person or by attorney.
“Third — The court erred in not allowing C. A. Leake, one of the plaintiffs herein, to introduce any testimony in his own behalf at the rehearing of said cause set for and held upon the 5th day of May, 1888.
“Fourth — The court erred in affirming said judgment on May 5,1888, as first rendered on the 28th day of April, 1888.”
*863No attempt was made to show any different cause for refusing to set aside the judgment than that assigned by the justice. I cannot agree to the proposition that the court will presume that other reasons than those assigned by him, which do not appear, exist to justify the justice in refusing to open the judgment. We must remember that the defendants below (plaintiffs in error) have had no opportunity to make their defense. They have not had their day in court and hence have been unable to protect their rights. The constitutional guaranty of a fair trial is an empty declaration unless the courts will give it effect by protecting every suitor in all lawful rights and thereby secure him a fair trial. The judgment should be reversed and the cause remanded for trial. As no trial has yet been had, I do not object to the syllabus, but in my view it does not state the questions before the court.